Exhibit 10.5
 
PHYSICIANS FORMULA HOLDINGS, INC.
 
AMENDED AND RESTATED
 
2006 EQUITY INCENTIVE PLAN
 
1. Purpose.
 
This plan shall be known as the Physicians Formula Holdings, Inc. 2006 Equity
Incentive Plan (the “Plan”).  The purpose of the Plan shall be to promote the
long-term growth and profitability of Physicians Formula Holdings, Inc. (the
“Company”) and its Subsidiaries by (i) providing certain directors, officers and
employees of, and certain other individuals who perform services for, the
Company and its Subsidiaries with incentives to maximize stockholder value and
otherwise contribute to the success of the Company and (ii) enabling the Company
to attract, retain and reward the best available persons for positions of
responsibility.  Grants of incentive or non-qualified stock options, stock
appreciation rights (“SARs”), restricted stock, restricted stock units, deferred
stock units, performance awards, or any combination of the foregoing may be made
under the Plan.
 
2. Definitions.
 
(a) “Board of Directors” and “Board” mean the board of directors of the Company.
 
(b) “Cause” means the occurrence of one or more of the following events:
 
(i) Conviction of a felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or
 
(ii) Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or
 
(iii) Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company or a Subsidiary, as the case may be; or
 
(iv) Breach of duty of loyalty to the Company or a Subsidiary or any act of
fraud or dishonesty with respect to the Company or a Subsidiary.
 
(c) “Change in Control” means the occurrence of one of the following events:
 
(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

 
-1-

--------------------------------------------------------------------------------

 
 
(iii) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or
 
(iv) consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.
 
(d) “Code”  means the Internal Revenue Code of 1986, as amended.
 
(e) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board, and each member of the
Committee shall be (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, unless administration of the Plan by
“non-employee directors” is not then required in order for exemptions under
Rule 16b-3 to apply to transactions under the Plan, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, unless administration of the
Plan by “outside directors” is not then required in order to qualify for tax
deductibility under Section 162(m) of the Code, and (iii) independent, as
defined by the rules of the Nasdaq Stock Market or any national securities
exchange on which any securities of the Company are listed for trading, and if
not listed for trading, by the rules of the Nasdaq Stock Market.
 
(f) “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.
 
(g) “Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.
 
(h) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
as otherwise determined by the Committee.
 
 
-2-

--------------------------------------------------------------------------------

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j) “Exempt Person” means (i) Summit Master Company, LLC, Summit Partners, LLC,
Summit Partners, L.P. or any of their affiliates, (ii) any person, entity or
group under the control of any party included in clause (i), or (iii) any
employee benefit plan of the Company or any Subsidiary or a trustee or other
administrator or fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary.
 
(k) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.
 
(l) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Global Select Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board; provided, however, that when shares received upon
exercise of an option are immediately sold in the open market, the net sale
price received may be used to determine the Fair Market Value of any shares used
to pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
 
(m) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
 
(n) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
 
(o) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.
 
(p) “Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
 
(q) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.
 
(r) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3. Administration.
 
The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein.  Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan, (v)
interpret the Plan and grants made thereunder, (vi) make any adjustments
necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate.  Decisions of the Committee on
all matters relating to the Plan shall be in the Committee’s sole discretion and
shall be conclusive and binding on all parties.  The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto and the rules and regulations of the
principal securities exchange on which the Common Stock is then listed for
trading.  No member of the Committee and no officer of the Company shall be
liable for any action taken  or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for such person’s own willful
misconduct or as expressly provided by statute.
 
The expenses of the Plan shall be borne by the Company.  The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.
 
4. Shares Available for the Plan.
 
Subject to adjustments as provided in Section 16 hereof, an aggregate of nine
hundred thousand (900,000) shares of Common Stock may be issued pursuant to the
Plan, plus an automatic annual increase on the first day of each of the
Company’s fiscal years beginning in 2007 and ending in 2016 equal to the lesser
of (i) two percent (2%) of the shares of Common Stock outstanding on the last
day of the immediately preceding fiscal year or (ii) such lesser number of
shares of Common Stock as determined by the Committee (collectively, the
“Shares”).  Notwithstanding the foregoing, the maximum aggregate number of
Shares that may be issued pursuant to Incentive Stock Options under the Plan
shall not exceed two million nine hundred eighty four thousand three hundred and
eighty three (2,984,383) (subject to adjustments as provided in Section 16
hereof), and such number shall not be subject to annual adjustment as described
in the preceding sentence.
 
Such Shares may be in whole or in part authorized and unissued or held by the
Company as treasury shares.  If any grant under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, or is
tendered or withheld as to any shares in payment of the exercise price of the
grant or the taxes payable with respect to the exercise, then such unpurchased,
forfeited, tendered or withheld Shares shall thereafter be available for further
grants under the Plan.

 
-4-

--------------------------------------------------------------------------------

 


Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 18 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.
 
5. Participation.
 
Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States).  Nothing in the Plan or in any grant thereunder shall confer
any right on a participant to continue in the service or employ as a director or
officer of or in the performance of services for the Company or a Subsidiary or
shall interfere in any way with the right of the Company or a Subsidiary to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a participant at any time.  By accepting any
award under the Plan, each participant and each person claiming under or through
him or her shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.
 
Incentive Stock Options or Non-qualified Stock Options, SARs, restricted stock
awards, restricted stock unit or deferred stock unit awards, performance awards,
or any combination thereof, may be granted to such persons and for such number
of Shares as the Committee shall determine (such individuals to whom grants are
made being sometimes herein called “optionees” or “grantees,” as the case may
be).  Determinations made by the Committee under the Plan need not be uniform
and may be made selectively among eligible individuals under the Plan, whether
or not such individuals are similarly situated.  A grant of any type made
hereunder in any one year to an eligible participant shall neither guarantee nor
preclude a further grant of that or any other type to such participant in that
year or subsequent years.
 
6. Incentive and Non-qualified Options.
 
The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in Section
422(a)(2) of the Code or any successor thereto).  In any one calendar year, the
Committee shall not grant to any one participant options to purchase a number of
shares of Common Stock in excess of eight hundred thousand (800,000) (as
adjusted pursuant to Section 16 hereof).  The options granted shall take such
form as the Committee shall determine, subject to the following terms and
conditions.
 
 
-5-

--------------------------------------------------------------------------------

 


It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Non-qualified Stock
Options not give rise to plan failure income inclusion under Section 409A(a)(1)
of the Code, that Incentive Stock Options be consistent with and contain or be
deemed to contain all provisions required under Section 422 of the Code and any
successor thereto, and that any ambiguities in construction be interpreted in
order to effectuate such intent.  If an Incentive Stock Option granted under the
Plan does not qualify as such for any reason, then to the extent of such
non-qualification, the stock option represented thereby shall be regarded as a
Non-qualified Stock Option duly granted under the Plan, provided that such stock
option otherwise meets the Plan’s requirements for Non-qualified Stock Options.
 
(a) Price.  The price per Share deliverable upon the exercise of each option
(“exercise price”) may not be less than 100% of the Fair Market Value of a share
of Common Stock as of the date of grant of the option, and in the case of the
grant of any Incentive Stock Option to an employee who, at the time of the
grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the exercise price may not be
less than 110% of the Fair Market Value of a share of Common Stock as of the
date of grant of the option, in each case unless otherwise permitted by Section
422 of the Code or any successor thereto.
 
(b) Payment.  Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board or (iv) by any combination of the
foregoing.
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the
Company.  Delivery for this purpose may, at the election of the grantee, be made
either by (1) physical delivery of the certificate(s) for all such shares of
Common Stock tendered in payment of the price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (2) direction to
the grantee’s broker to transfer, by book entry, such shares of Common Stock
from a brokerage account of the grantee to a brokerage account specified by the
Company.  When payment of the exercise price is made by delivery of Common
Stock, the difference, if any, between the aggregate exercise price payable with
respect to the option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash.  No grantee may tender shares of Common Stock having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes).
 

 
-6-

--------------------------------------------------------------------------------

 

(c) Terms of Options.  The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in whole or in part
more than ten years from the date it is granted, and no Incentive Stock Option
granted to an employee who at the time of the grant owns more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries shall be exercisable more than five years from the date it is
granted.  All rights to purchase Shares pursuant to an option shall, unless
sooner terminated, expire at the date designated by the Committee.  The
Committee shall determine the date on which each option shall become exercisable
and may provide that an option shall become exercisable in installments.  The
Shares constituting each installment may be purchased in whole or in part at any
time after such installment becomes exercisable, subject to such minimum
exercise requirements as may be designated by the Committee.  Prior to the
exercise of an option and delivery of the Shares represented thereby, the
optionee shall have no rights as a stockholder with respect to any Shares
covered by such outstanding option (including any dividend or voting rights).
 
(d) Limitations on Grants.  If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time by any individual during any calendar
year under all equity incentive plans of the Company and its Subsidiaries (as
defined in Section 422 of the Code or any successor thereto) may not exceed
$100,000.
 
(e) Termination.
 
(i) Death or Disability.  If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or any Subsidiary due
to death or Disability, all of the participant’s options and SARs shall become
fully vested and exercisable and shall remain so for a period of 180 days from
the date of such death or Disability, but in no event after the expiration date
of the options and SARs; provided that the participant does not engage in
Competition during such 180-day period unless he or she received written consent
to do so from the Board or the Committee; provided further that the Board or
Committee may extend such exercise period (and related non-competition period)
in its discretion, but in no event may such extended exercise period extend
beyond the expiration date of the options.  Notwithstanding the foregoing, if
the Disability giving rise to the termination of employment is not within the
meaning of Section 22(e)(3) of the Code or any successor thereto, Incentive
Stock Options not exercised by such participant within 90 days after the date of
termination of employment will cease to qualify as Incentive Stock Options and
will be treated as Non-qualified Stock Options under the Plan if required to be
so treated under the Code.
 
(ii) Retirement.  If a participant ceases to be a director, officer or employee
of, or to perform other services for, the Company or any Subsidiary upon the
occurrence of his or her Retirement, (A) all of the participant’s options and
SARs that were exercisable on the date of Retirement shall remain exercisable
for, and shall otherwise terminate at the end of, a period of 90 days after the
date of Retirement, but in no event after the expiration date of the options or
SARs; provided that the participant does not engage in Competition during such
90 day period unless he or she receives written consent to do so from the Board
or the Committee; provided further that the Board or Committee may extend such
exercise period (and related non-competition period) in its discretion, but in
no event may such extended exercise period extend beyond the expiration date of
the options, and (B) all of the participant’s options and SARs that were not
exercisable on the date of Retirement shall be forfeited immediately upon such
Retirement; provided, however, that such options and SARs may become fully
vested and exercisable in whole or in part in the discretion of the
Committee.  Notwithstanding the foregoing, Incentive Stock Options not exercised
by such participant within 90 days after Retirement will cease to qualify as
Incentive Stock Options and will be treated as Non-qualified Stock Options under
the Plan if required to be so treated under the Code.
 

 
-7-

--------------------------------------------------------------------------------

 
 
(iii) Discharge for Cause.  If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or a Subsidiary due
to Cause, all of the participant’s options and SARs shall expire and be
forfeited immediately upon such cessation, whether or not then exercisable.
 
(iv) Other Termination.  Unless otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of 30
days after the date of such cessation, but in no event after the expiration date
of the options or SARs; provided that the participant does not engage in
Competition during such 30-day period unless he or she receives written consent
to do so from the Board or the Committee; provided further that the Board or
Committee may extend such exercise period (and related non-competition period)
in its discretion, but in no event may such extended exercise period extend
beyond the expiration date of the options, and (B) all of the participant’s
options and SARs that were not exercisable on the date of such cessation shall
be forfeited immediately upon such cessation.  Notwithstanding the foregoing,
Incentive Stock Options not exercised within 90 days after termination will
cease to qualify as an Incentive Stock Option and will be treated as a
Non-qualified Stock Option under the Plan if required to be so treated under the
Code.
 
(v) Change in Control.  If there is a Change in Control of the Company and a
participant is terminated other than for Cause from being a director, officer or
employee of, or from performing other services for, the Company or a Subsidiary
within one year after such Change in Control, all of the participant’s options
and SARs shall become fully vested and exercisable upon such termination and
shall remain so for up to one year after the date of termination, but in no
event after the expiration date of the options or SARs.  In addition, the
Committee shall have the authority to grant options and SARs that become fully
vested and exercisable automatically upon a Change in Control, whether or not
the grantee is subsequently terminated.  Notwithstanding the foregoing,
Incentive Stock Options not exercised within 90 days after a participant’s
termination will cease to qualify as an Incentive Stock Option and will be
treated as a Non-qualified Stock Option under the Plan if required to be so
treated under the Code.
 
(f) Forfeiture.  If a participant exercises any of his or her options and SARs
and, within one year thereafter, either (i) is terminated from the Company or a
Subsidiary for any of the reasons specified in the definition of “Cause” set
forth in Section 2(b), or (ii) engages in Competition without having received
written consent to do so from the Board or the Committee, then the participant
may, in the discretion of the Committee, be required to pay the Company the gain
represented by the difference between the aggregate selling price of the Shares
acquired upon the exercise of options or SARs (or, if the Shares were not then
sold, their aggregate Fair Market Value on the date of exercise) and the
aggregate exercise price of the options or SARs exercised (the “Option Gain”),
without regard to any subsequent increase or decrease in the Fair Market Value
of the Common Stock.  In addition, the Company may, in its discretion, deduct
from any payment of any kind (including salary or bonus) otherwise due to any
such participant an amount equal to the Option Gain.

 
-8-

--------------------------------------------------------------------------------

 


(g) Grant of Reload Options.  The Committee may provide (either at the time of
grant or exercise of an option), in its discretion, for the grant to a grantee
who exercises all or any portion of an option  (“Exercised Options”) and who
pays all or part of such exercise price with shares of Common Stock, of an
additional option (a “Reload Option”) for a number of shares of Common Stock
equal to the sum (the “Reload Number”) of the number of shares of Common Stock
tendered for the Exercised Options plus, if so provided by the Committee, the
number of shares of Common Stock, if any, tendered by the grantee in connection
with the exercise of the Exercised Options to satisfy any federal, state or
local tax withholding requirements.  The terms of each Reload Option, including
the date of its expiration and the terms and conditions of its exercisability
and transferability, shall be the same as the terms of the Exercised Option to
which it relates, except that (i) the grant date for each Reload Option shall be
the date of exercise of the Exercised Option to which it relates and (ii) the
exercise price for each Reload Option shall be the Fair Market Value of the
Common Stock on the grant date of the Reload Option.
 
7. Stock Appreciation Rights.
 
The Committee shall have the authority to grant SARs under this Plan.  SARs
shall be subject to such terms and conditions as the Committee may specify;
provided that (1) the exercise price of an SAR may never be less than the Fair
Market Value of the Shares subject to the SAR on the date the SAR is granted,
(2) the Shares are traded on an established securities market, and (3) no SAR
may include any feature for the deferral of compensation other than the deferral
of recognition of income until the exercise of the SAR.
 
Prior to the exercise of the SAR, the participant shall have no rights as a
stockholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).
 
Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to (A) the difference between the Fair Market Value of a
share of Common Stock on the date of exercise and the exercise price of the SAR
multiplied by (B) the number of Shares as to which the SAR is exercised.
 
All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR.
 
8. Restricted Stock.
 
      The Committee may at any time and from time to time grant Shares of
restricted stock under the Plan to such participants and in such amounts as it
determines.  Each grant of Shares of restricted stock shall specify the
applicable restrictions on such Shares, the duration of such restrictions (which
shall be at least six months except as otherwise determined by the Committee or
provided in the third paragraph of this Section 8), and the time or times at
which such restrictions shall lapse with respect to all or a specified number of
Shares that are part of the grant.
 
 
-9-

--------------------------------------------------------------------------------

 

The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares.  Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor.  Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends (so long as such dividends
are paid by March 15 of the year following the year in which the participant’s
right to receive the dividend vests) and to vote, and any stock or other
securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company and its Subsidiaries due to death, Disability or Retirement during any
period of restriction, all restrictions on Shares of restricted stock granted to
such participant shall lapse.  At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.
 
If there is a Change in Control of the Company and a participant is terminated
other than for Cause from being a director, officer or employee of, or from
performing other services for, the Company or a subsidiary within one year after
such Change in Control, all restrictions on Shares of restricted stock granted
to such participant shall lapse.  In addition, the Committee shall have the
authority to grant shares of restricted stock with respect to which all
restrictions shall lapse automatically upon a Change in Control, whether or not
the grantee is subsequently terminated.
 
9. Restricted Stock Units; Deferred Stock Units.
 
The Committee may at any time and from time to time grant restricted stock units
under the Plan to such participants and in such amounts as it determines.  Each
grant of restricted stock units shall specify the applicable restrictions on
such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 9), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.
 
 
-10-

--------------------------------------------------------------------------------

 

Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive from the Company at the end
of the vesting period (the “Vesting Period”) applicable to such unit one Share,
unless the participant elects in a timely fashion to defer the receipt of such
Shares, as provided below.  Restricted stock units may be granted without
payment of cash or consideration to the Company; provided that participants
shall be required to pay to the Company the aggregate par value of the Shares
received from the Company within ten days of the issuance of such Shares unless
such Shares are treasury shares.
 
Except as otherwise provided by the Committee, during the Vesting Period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends (so
long as such dividends are paid by March 15 of the year following the year in
which the participant’s right to receive the dividend vests) or distributions
with respect to the corresponding number of shares of Common Stock underlying
each restricted stock unit at the end of the Vesting Period, unless such
restricted stock units are converted into deferred stock units, in which case
such accumulated dividends or distributions shall be paid by the Company to the
participant at such time as the deferred stock units are converted into Shares.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to death, Disability or Retirement during any
Vesting Period, all restrictions on restricted stock units granted to such
participant shall lapse and the participant shall then be entitled to receive
payment in Shares with respect to the applicable restricted stock units.  At
such time as a participant ceases to be a director, officer or employee of, or
otherwise performing services for, the Company or any Subsidiary for any other
reason, all restricted stock units granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.
 
If there is a Change in Control of the Company and a participant is terminated
other than for Cause from being a director, officer or employee of, or from
performing other services for, the Company or any Subsidiary within one year
after such Change in Control, all restrictions on restricted stock units granted
to such participant shall lapse.  In addition, the Committee shall have the
authority to grant restricted stock units with respect to which all restrictions
shall lapse automatically upon a Change in Control, whether or not the grantee
is subsequently terminated.
 
A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant.  Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units.  Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”).  Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.
 
 
-11-

--------------------------------------------------------------------------------

 

Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period when such
deferred stock units are converted into Shares.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon his or her death prior to the end of the Deferral
Period, the participant shall receive payment in Shares in respect of such
participant’s deferred stock units which would have matured or been earned at
the end of such Deferral Period as if the applicable Deferral Period had ended
as of the date of such participant’s death.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under Section
409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by regulations issued
under Section 409A(a)(3) of the Code.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.
 
Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a change in the ownership of a substantial portion of the
Company’s assets (in each case as determined under regulations issued pursuant
to Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.
 
 
-12-

--------------------------------------------------------------------------------

 
 
10. Performance Awards.
 
Performance awards may be granted to participants at any time and from time to
time as determined by the Committee.  The Committee shall have complete
discretion in determining the size and composition of performance awards granted
to a participant.  The period over which performance is to be measured (a
“performance cycle”) shall commence on the date specified by the Committee and
shall end on the last day of a fiscal year specified by the Committee.  Each
performance award shall be paid no later than the 15th day of the third month
immediately following the end of the first calendar year in which all of the
conditions necessary to entitle the applicable participant to payment of such
performance award have been satisfied, provided that, if paying a performance
award within such time frame would (i) be administratively impracticable due to
events not foreseeable at the time the performance award was granted, or (ii)
jeopardize the Company's ability to continue as a going concern, then the
Company may delay payment of such performance award until the earliest time that
payment would (i) not be administratively impracticable, or (ii) jeopardize the
Company's ability to continue as a going concern.  Such payment terms are
intended to cause performance awards to satisfy the requirements for “short-term
deferrals” set forth in Section 1.409A-1(b)(4) of the United States Treasury
Regulations, and shall be interpreted and applied in a manner consistent with
such intention.  Performance awards may include (i) specific dollar-value target
awards, (ii) performance units, the value of each such unit being determined by
the Committee at the time of issuance, and/or (iii) performance Shares, the
value of each such Share being equal to the Fair Market Value of a share of
Common Stock.
 
The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee.
 
The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing.  During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.
 
The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Company Securities, or any combination thereof, as the Committee may determine.
 
Except as otherwise determined by the Committee with respect to cash awards,
a participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Retirement, or Disability prior to the end of the performance
cycle, the participant shall earn a proportionate portion of the performance
award based upon the elapsed portion of the performance cycle and the Company’s
performance over that portion of such cycle.

 
-13-

--------------------------------------------------------------------------------

 
 
In the event of a Change in Control, a participant shall earn no less than the
portion of the performance award that the participant would have earned if the
applicable performance cycle(s) had terminated as of the date of the Change in
Control.
 
11. Withholding Taxes.
 
(a) Participant Election.  Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be.  Such election must be made on
or before the date the amount of tax to be withheld is determined.  Once made,
the election shall be irrevocable.  The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this Section
11(a), such delivery or withholding must be made subject to the conditions and
pursuant to the procedures set forth in Section 6(b) with respect to the
delivery or withholding of Common Stock in payment of the exercise price of
options.
 
(b) Company Requirement.  The Company may require, as a condition to any grant
or exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 11(a) or this Section 11(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares.  The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.
 
12. Written Agreement; Vesting.
 
Unless the Committee determines otherwise, each participant to whom a grant is
made under the Plan shall enter into a written agreement with the Company that
shall contain such provisions, including without limitation vesting
requirements, consistent with the provisions of the Plan, as may be approved by
the Committee.  Unless the Committee determines otherwise and except as
otherwise provided in Sections 6, 7, 8, 9 and 10 in connection with a Change in
Control or certain occurrences of termination, no grant under this Plan may be
exercised, and no restrictions relating thereto may lapse, within six months of
the date such grant is made.
 
13. Transferability.
 
Unless the Committee determines otherwise, no award granted under the Plan shall
be transferable by a participant other than by will or the laws of descent and
distribution or to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code.  Unless the Committee determines
otherwise, an option or SAR may be exercised only by the optionee or grantee
thereof; by his or her Family Member if such person has acquired the option or
SAR by gift or qualified domestic relations order; by the executor or
administrator of the estate of any of the foregoing or any person to whom the
option or SAR is transferred by will or the laws of descent and distribution; or
by the guardian or legal representative of any of the foregoing; provided that
Incentive Stock Options may be exercised by any Family Member, guardian or legal
representative only if permitted by the Code and any regulations
thereunder.  All provisions of this Plan shall in any event continue to apply to
any award granted under the Plan and transferred as permitted by this Section
13, and any transferee of any such award shall be bound by all provisions of
this Plan as and to the same extent as the applicable original grantee.

 
-14-

--------------------------------------------------------------------------------

 
 
14. Listing, Registration and Qualification.
 
If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award, restricted stock unit, deferred stock unit or restricted
stock grant is necessary or desirable as a condition of, or in connection with,
the granting of same or the issue or purchase of Shares thereunder, no such
option or SAR may be exercised in whole or in part, no such performance award
may be paid out, and no Shares may be issued, unless such listing, registration
or qualification is effected free of any conditions not acceptable to the
Committee.
 
15. Transfer of Employee.
 
The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.
 
16. Adjustments.
 
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of Shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, SARs, Shares,
restricted stock units, deferred stock units or other property covered by grants
previously made under the Plan, and in the exercise price of outstanding options
or SARS; provided, however, that the Committee shall not be required to make any
adjustment that would (i) require the inclusion of any compensation deferred
pursuant to provisions of the Plan (or an award thereunder) in a participant's
gross income pursuant to Section 409A of the Code and the regulations issued
thereunder from time to time and/or (ii) cause any award made pursuant to the
Plan to be treated as providing for the deferral of compensation pursuant to
such Code section and regulations.  Any such adjustment shall be final,
conclusive and binding for all purposes of the Plan.  In the event of any
merger, consolidation or other reorganization in which the Company is not the
surviving or continuing corporation or in which a Change in Control is to occur,
all of the Company’s obligations regarding awards that were granted hereunder
and that are outstanding on the date of such event shall, on such terms as may
be approved by the Committee prior to such event, be (a) canceled in exchange
for cash or other property (but, with respect to vested deferred stock units,
only if such merger, consolidation, other reorganization, or Change in Control
constitutes a “change in ownership or control” of the Company or a “change in
the ownership of a substantial portion” of the Company’s assets, as determined
pursuant to regulations issued under Section 409A(a)(2)(A)(v) of the Code) or
(b) assumed by the surviving or continuing corporation.

 
-15-

--------------------------------------------------------------------------------

 
 
Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control in
Section 2(c) that also constitutes a “change in ownership or control” of the
Company or a “change in the ownership of a substantial portion” of the Company’s
assets, as determined pursuant to regulations issued under Section
409A(a)(2)(A)(v) of the Code, the Committee may, in its discretion, (i) cancel
any or all outstanding options under the Plan in consideration for payment to
the holders thereof of an amount equal to the portion of the consideration that
would have  been payable to such holders pursuant to such transaction if their
options had been fully exercised immediately prior to such transaction, less the
aggregate exercise price that would have been payable therefor, or (ii) if the
amount that would have been payable to the option holders pursuant to such
transaction if their options had been fully exercised immediately prior thereto
would be equal to or less than the aggregate exercise price that would have been
payable therefor, cancel any or all such options for no consideration or payment
of any kind.  Payment of any amount payable pursuant to the preceding sentence
may be made in cash or, in the event that the consideration to be received in
such transaction includes securities or other property, in cash and/or
securities or other property in the Committee’s discretion.
 
17. Amendment and Termination of the Plan.
 
The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations or by any listing
requirement of the principal stock exchange on which the Common Stock is then
listed.
 
Notwithstanding any other provisions of the Plan, and in addition to the powers
of amendment set forth in this Section 17 and Section 18 hereof or otherwise,
the provisions hereof and the provisions of any award made hereunder may be
amended unilaterally by the Committee from time to time to the extent necessary
(and only to the extent necessary) to prevent the implementation, application or
existence (as the case may be) of any such provision from (i) requiring the
inclusion of any compensation deferred pursuant to the provisions of the Plan
(or an award thereunder) in a participant's gross income pursuant to Section
409A of the Code, and the regulations issued thereunder from time to time and/or
(ii) inadvertently causing any award hereunder to be treated as providing for
the deferral of compensation pursuant to such Code section and regulations.

 
-16-

--------------------------------------------------------------------------------

 

18. Amendment or Substitution of Awards under the Plan.
 
The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate,
including, but not limited to, acceleration of the date of exercise of any award
and/or payments thereunder or of the date of lapse of restrictions on Shares
(but only to the extent permitted by regulations issued under Section 409A(a)(3)
of the Code); provided that, except as otherwise provided in Section 16, no such
amendment shall adversely affect in a material manner any right of a participant
under the award without his or her written consent, and provided further that
the Committee shall not reduce the exercise price of any options or SARs awarded
under the Plan without approval of the stockholders of the Company.  The
Committee may, in its discretion, permit holders of awards under the Plan to
surrender outstanding awards in order to exercise or realize rights under other
awards, or in exchange for the grant of new awards, or require holders of awards
to surrender outstanding awards as a condition precedent to the grant of new
awards under the Plan, but only if such surrender, exercise, realization,
exchange, or grant (a) would not constitute a distribution of deferred
compensation for purposes of Section 409A(a)(3) of the Code or (b) constitutes a
distribution of deferred compensation that is permitted under regulations issued
pursuant to Section 409A(a)(3) of the Code.
 
19. Commencement Date; Termination Date.
 
The date of commencement of the Plan shall be the date on which the Company’s
Registration Statement on Form S-1 (File No. 333-136913) is declared effective
by the Securities and Exchange Commission.  If required by the Code, the Plan
will also be subject to reapproval by the shareholders of the Company prior to
the time required under the Code.
 
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
ten year anniversary of the date on which the Company’s Registration Statement
on Form S-1 (File No. 333-136913) is declared effective by the Securities and
Exchange Commission.  No termination of the Plan shall materially and adversely
affect any of the rights or obligations of any person, without his or her
written consent, under any grant of options or other incentives theretofore
granted under the Plan.
 
20. Severability.
 
        Whenever possible, each provision of the Plan shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of the Plan is held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of the Plan.
 
21. Governing Law.
 
        The Plan shall be governed by the corporate laws of the State of
Delaware, without giving effect to any choice of law provisions that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.
 
 
 -17-

--------------------------------------------------------------------------------